NELSON, Circuit Justice.
It was erroneous in the court below to allow costs on the dismissal of the libel for want of jurisdiction. In such a case, by the settled practice of the supreme court, no costs are allowed. So much of the decree below as awarded costs to the claimant must, therefore, be reversed. As the libellant had a right to come to this court to reverse that part of the decree, below which awarded costs against him, I shall not allow costs against him on the appeal, although a part of the decree appealed from is affirmed; and, because he cláimed to reverse the whole decree, I shall not allow any costs to him on the appeal.